In the United States Court of Federal Claims
                                OFFICE OF SPECIAL MASTERS
                                          No. 04-1225V
                                    Filed: December 13, 2013
                                        Not for Publication

*************************************
TERRI TURNAGE, Natural Parent of a          *
Minor Child, M.A.T.,                        *
                                            *
              Petitioner,                   *
                                            *                    Damages decision based on proffer;
v.                                          *                    MMR vaccine; encephalopathy
                                            *
SECRETARY OF HEALTH                         *
AND HUMAN SERVICES,                         *
                                            *
              Respondent.                   *
                                            *
*************************************
Peter H. Meyers, Washington, DC, for petitioner.
Glenn A. MacLeod, Washington, DC, for respondent.

MILLMAN, Special Master


                              DECISION AWARDING DAMAGES1

         On July 28, 2004, petitioner filed a petition under the National Childhood Vaccine Injury
Act, 42 U.S.C. § 300aa–10-34 (2012), alleging that MMR vaccine caused M.A.T.’s
encephalopathy. On May 27, 2009, after a fact hearing, then-Chief Special Master Golkiewicz
found the petition timely filed. See Order Resolving Statute of Limitations Issue and Order
Setting Further Proceedings, May 27, 2009, ECF No. 57. On June 19, 2009, the parties filed a
joint status report confirming that respondent did not contest that the MMR vaccine received in
this case was the presumed cause of M.A.T.’s encephalopathy. See Joint Status Report, June 19,

1
  Because this decision contains a reasoned explanation for the special master's action in this case, the
special master intends to post this decision on the United States Court of Federal Claims's website, in
accordance with the E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002). Vaccine Rule 18(b) states that all decisions of the special masters will be made available to the
public unless they contain trade secrets or commercial or financial information that is privileged and
confidential, or medical or similar information whose disclosure would constitute a clearly unwarranted
invasion of privacy. When such a decision is filed, petitioner has 14 days to identify and move to redact
such information prior to the document=s disclosure. If the special master, upon review, agrees that the
identified material fits within the banned categories listed above, the special master shall redact such
material from public access.
2009, ECF No. 58; Resp’t’s Vaccine Rule 4(c) Report, November 19, 2004, ECF No. 5.

        On December 13, 2013, respondent filed Respondent’s Proffer on Award of
Compensation. The undersigned finds the terms of the proffer to be reasonable. Based on the
record as a whole, the undersigned finds that petitioner is entitled to the award as stated in the
proffer. Pursuant to the terms stated in the attached proffer, the court awards petitioner:

        a. a lump sum payment of $1,214,987.18, representing compensation for lost future
           earnings ($748,644.98), pain and suffering ($229,352.17), and life care expenses
           expected to be incurred during the first year after judgment ($236,990.03). The
           award shall be in the form of a check payable to petitioner as guardian/conservator of
           M.A.T., for the benefit of M.A.T.; and

        b. a lump sum payment of $30,000.00, representing compensation for past
           unreimbursable expenses. The award shall be in the form of a check payable to Terri
           Turnage, petitioner;

        c. a lump sum payment of $187,627.48, representing compensation for satisfaction of
           the State of Oklahoma Medicaid lien. The award shall be in the form of a check
           payable jointly to petitioner and

                        State of Oklahoma
                        OK Health Care Authority
                        Shepherd Mall
                        2401 N.W. 23rd St., Suite 1A
                        Oklahoma City, OK 73107
                        Attn: Ms. Jayna Sims.

            Petitioner agrees to endorse this payment to the State of Oklahoma; and

        d. an amount sufficient to purchase the annuity contract(s) subject to the conditions
           described in section III. D. of the attached proffer.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment herewith.2

IT IS SO ORDERED.

Dated: December 13, 2013                                                    /s/ Laura D. Millman
                                                                              Laura D. Millman
                                                                                Special Master


2
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party, either separately or
jointly, filing a notice renouncing the right to seek review.
                                                    2